Citation Nr: 1435479	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  14-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to extension of a temporary total convalescent rating from November 1, 2009, under 38 C.F.R. § 4.30 , for residuals of a left ankle fracture.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2011, which granted a temporary total convalescent rating for a period of 2 months, through July 31, 2011, following left knee surgery in May 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent surgery on his service-connected left ankle condition on May 13, 2011, and was awarded a temporary total rating based on convalescence effective through July 31, 2011.

2.  The Veteran continued to convalesce from his left ankle surgery, with severe postoperative residuals including the necessity for the continued use of a wheelchair, through November 30, 2011.

3.  As of December 1, 2011, the Veteran was able to ambulate without crutches, and no other severe postoperative residuals were present.


CONCLUSIONS OF LAW

1.  The criteria for an initial period of convalescence of 3 months, through August 31, 2011, following left ankle surgery in May 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R §§ 3.159, 3,102, 4.3, 4.30 (2013).

2.  The criteria for a 3 month extension of the need for convalescence from August 31, 2011, through November 30, 2011, but no longer, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R §§ 3.159, 3,102, 4.3, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Here, the Veteran was provided the relevant notice and information in a June 2012 letter.  Although not sent prior to the initial adjudication of the claim, the Veteran has not alleged any notice deficiency during the processing and adjudication of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  The VA regulation governing the assignment of temporary total ratings specifically states that such a rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).  In this case, there is ample evidence of the status of the Veteran's left ankle disability throughout the period addressed in this decision.  An examination was provided in August 2011, and the remainder of the medical evidence is sufficient to assess the question of the need for convalescence, without another examination.  


II.  Temporary Total Rating

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  38 C.F.R. § 4.30.  A temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Here, the Veteran was granted a temporary total convalescent rating for two months, through July 2011.  Extensions of one, two, or three months beyond the initial three months may be made based on the same criteria.  38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b)(2).The U.S. Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  

At the time of the May 2011 surgery, the Veteran was in receipt of a 20 percent rating for a service-connected left ankle disability, described as "left total ankle arthroplasty, residuals, fracture, left ankle."  He was suffering from medial and lateral gutter impingement of the left ankle, and talonavicular nonunion of the left foot.  He underwent revision of the arthrodesis and arthrotomy of the left ankle with medical and lateral gutter debridement on May 13, 2011, in a private hospital.  

VA follow-up treatment records show that in July 2011, his left foot was placed in a 3-D boot, and he was allowed to weight bear as tolerated.  However, by the time of a VA examination in August 2011, it was noted that he was unable to stand for more than a few minutes, or to walk more than few yards.  He used a cane or wheelchair at all times.  On examination, he could stand and walk only a few steps.  When seen in September 2011 for follow-up treatment, he was noted to be in a wheelchair.  

However, when seen in early December 2011, he was noted to be ambulatory, although he complained of persistent difficulty with ambulation and mobility.  He had pain and perceived instability of the ankle when walking.  However, later that month, it was noted that the previous non-union of the talonavicular joint had been repaired and was now solid by x-ray.  He complained of pain which was made worse on uneven ground and when walking uphill, indicating that he was ambulatory.  He was also prescribed a stabilizer for lateral heel flare and a brace, both of which would aid in ambulation.  Thus, although a wheelchair was authorized by his physician, it appears that he was able to walk with the use of a cane, although his mobility was somewhat limited.  In this regard, although he continued to complain of problems with pain on ambulation, and to request a motorized wheelchair, in April 2012, he went on a mission trip to Peru, and in May 2012, it was noted that he was soon going on another mission trip.  

Based on the evidence as a whole, the Board finds that the initial grant of a temporary total rating should properly have been for 3 months, through August 2011, based on the August 2011 VA examination, under 38 C.F.R. § 4.30(a)(2) which shows he was he was, in essence, functionally nonambulatory.  Then, an extension of a temporary total convalescent rating of 3 months, through November 31, 2011, is warranted based on the findings in the outpatient treatment records showing that in early December 2011, he was ambulatory, although he experienced pain, used a cane, and was prescribed a brace.  An extension through November 2011 is warranted, because there is insufficient evidence of the Veteran's condition in October and November 2011 to establish that he was no longer unable to bear weight.  An extension beyond this six month period is not warranted, because the evidence shows that the Veteran was able to walk, albeit with some limitations, such as on uneven ground beginning in December 2011.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An extension of a temporary total convalescent rating through November 30, 2011, but no longer, is granted.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


